ACQUISITION AGREEMENT


THIS ACQUISITION AGREEMENT is entered into as of the 22nd    day of July, 2011,
by and between STEVE AND CHRISTINE TEDESCO­, both Colorado residents,
(hereinafter collectively "Acquirer"); ­and CST HOLDING CORP., a Colorado
corporation (hereinafter collectively referred to as "­CST").


RECITALS


CST owns a wholly-owned subsidiary called CST OIL & GAS CORPORATION (the "SUB"),
which has certain assets and liabilities as described in  Exhibit A hereto and
various  rights under written and oral client agreements listed in Exhibit B
hereto (the "Rights"), which agreements are incorporated by reference hereto.


CST contemplates conducting a merger in which its acquisition subsidiary will
merge with an into a private Delaware corporation, and as a result of the
merger, the shareholders of the private Delaware corporation immediately
thereafter will own approximately 86% of the outstanding shares of CST
(“Merger”).


The Merger will be conducted pursuant to an Agreement of Merger and Plan of
Merger dated July 22, 2011 by and among CST Holding Corp., CST Acquisition Corp.
and WebXU, Inc. (“Merger Agreement”).


In connection with the Merger, the parties to the Merger and the Acquirer
contemplate that the SUB and related assets and rights will be spun out of CST,
and transferred to the Acquirer.


Prior to the Merger the Acquirer owned 8.2 million shares of common stock of
CST.


In connection with the Merger and as a part of the consideration hereunder, the
Acquirer has agreed to cancel and return to treasury approximately 7.1 million
shares of common stock of CST held by Acquirer, which shares represent an
approximate 73.4% interest in CST prior to the Merger.


The parties wish to reduce their understandings regarding the SUB and to the
Rights to writing in this document and to be bound by the terms and conditions
thereof.


NOW, THEREFORE, for the mutual consideration set out herein, the parties agree
as follows:


 
 

--------------------------------------------------------------------------------

 


AGREEMENT


1.           Acquisition. CST is the owner of the SUB and the holder of the
Rights. It is the intention of the parties hereto and by this Agreement that the
Acquirer acquire 100% of issued and outstanding shares of the SUB and all of
CST's rights to the Rights in exchange for the Acquirer's indemnification  of
CST  and assumption of liabilities with respect to the SUB and the Rights.


2.           Efforts to Vest Ownership. Acquirer and CST  agree to use their
best efforts to permit Acquirer to acquire full and unencumbered title to the
issued and outstanding shares of the SUB and the Rights.


3.           Acquisition of Rights. By this Agreement and as of the Closing
Date, CST hereby transfers, assigns and delivers all of its rights, title, and
interest, of whatever nature, in and to the Rights to the Acquirer. This
transfer, assignment, and delivery includes all rights to receive distributions
in connection with the Rights. The Acquirer may take immediate possession and
utilize the Rights as of the Closing Date hereunder.


4.           Representations of CST. CST hereby represents and warrants that,
with respect to the SUB and the Rights to be transferred, effec­tive this date
and the Closing Date, the representa­tions listed below are true and correct, to
the best of its knowledge, information and belief. Said representations are
meant and intended by all parties to apply to the SUB and the Rights.


 
2

--------------------------------------------------------------------------------

 
 
(a)           CST is the sole owner of the SUB and the Rights ­and has the
unqualified right to transfer and dispose of the SUB and the Rights as of the
Closing Date.


(b)           There are no liabili­ties, either fixed or con­tin­gent against
the SUB or the Rights not refle­cted in Exhibit C hereto­ other than con­tracts
or obli­gations in the ordinary and usual course of busi­ness; and no such
contracts or obli­gations in the usual course of business constitute or result
in liens or other liabilities which, if disclosed, would alter sub­stantially
the financial condition of the SUB or the Rights, unless disclosed in Exhibit C
hereto.


(c)           Prior to the Closing Date there will not be any negative material
changes in the SUB or in the fin­ancial position of the Rights, except for
changes arising in the ordinary course of business, which changes will in no
event adversely affect the financial position of said SUB or Rights.


(d)           To the best of CST's knowledge, informa­tion and belief, neither
the SUB nor the Rights is involved in any pending liti­gation or governmental
investiga­tion or proceeding not reflected in Ex­hibit C or otherwise disclosed
in writing to Acquirer and, to the best knowledge of CST, no litigation, claims,
assess­ments, or govern­mental investigation or proceeding is otherwise
threatened against the SUB or the Rights.


(e)           Except as disclosed on any Exhibit, CST has not breached any
agreement to which it is a party which relates to the SUB or the Rights.


(f)           The execution of this Acquisition Agreement will not violate or
breach any agree­ment, contract, or commitment to which CST is a party, or
federal or state law applicable to CST, and has been duly authorized by all
approp­riate and neces­sary action by the CST board of directors and
shareholder.


(g)           At the date of this Agreement, CST has, and at the Closing Date
hereof, will have to the best of each's knowledge, disclosed all events,
condi­tions and facts materially affecting the business and prospects of SUB and
the Rights.  CST has not now and will not have, at the Closing Date, with­held
knowledge of any such events, conditions, and facts which each knows, or has
reasonable grounds to know, may materially affect, directly or indirectly, the
business and prospects of the SUB or the Rights.


 
3

--------------------------------------------------------------------------------

 
 
5.           Representations of Acquirer. Acquirer hereby represents and
warrants as follows:


(a)           The officers of Acquirer are duly authorized to execute this
Agreement and have taken all actions required by law and agreements, charters,
and bylaws, to properly and legally execute this Agree­ment.


(b)           As of the Closing Date and date hereof, Acquirer has the right to
own the SUB and the ­Rights and to carry on its business as now being conducted
and is duly quali­fied to do business in any jurisdic­tion where so required.


(c)           As of the Closing Date, there is issued and outstanding one
hundred thousand shares in the SUB, which is owned by CST.


(d)   Christine Tedesco is a member of the board of directors of CST, and is the
President and Secretary of CST.


(e)    Acquirer owns 8,200,000 shares of common stock of CST prior to the
Closing Date hereunder (and prior to cancellation or sale of any of said
shares).


(f)    To the best of Acquirer's knowledge, informa­tion and belief, each of the
representations and warranties made by CST in Section 4 above is true and
correct as of the Closing Date hereunder.
 

 
 
4

--------------------------------------------------------------------------------

 
 
6.           Closing Date. The Closing Date herein referred to shall be upon
such date as the parties hereto may mutually agree upon but is expected to be
September 18, 2011.  This Agreement is executed by the parties and effective as
of the date hereof.


7.           Conditions Precedent to the Obligations of CST. All obligations of
CST under this Agreement are subject to the fulfillment, prior to or as of the
Closing Date, of each of the following conditions:


(a)          The representations and warranties by or on behalf of Acquirer and
CST contained in this Agreement or in any certificate or document delivered to
CST pursu­ant to the provisions hereof shall be true in all material respects at
and as of the time of Closing as though such representations and warran­ties
were made at and as of such time.


(b)           Acquirer shall have performed and complied with all covenants,
agreements, and conditions required by this Agreement to be performed or
complied with by it prior to or at the Closing on the Closing Date.


(c)           CST shall have acquired ownership of WebXU, Inc. pursuant to the
Merger Agreement.


(d)           Acquirer shall deliver to the CST a letter commonly known as an
"invest­ment letter" agreeing that the common shares of the SUB are being
acquired for investment purposes, and not with a view to resale.


(e)           All instruments and documents delivered to ­CST pursuant to the
provisions hereof shall be reason­ably satisfactory to CST.


(f)    Acquirer shall have cancelled such applicable portion of its shares held
of CST, as specified in the Merger Agreement.


8.             Conditions Precedent to the Obligations of Acquirer. All
obligations of the Acquirer under this Agreement are subject to the fulfillment,
prior to or at the Closing on the Closing Date, of each of the following
conditions:


(a)           The representations and warranties by CST con­tained in this
Agreement or in any certificate or document delivered to Acquirer pursuant to
the provisions hereof shall be true at and as of the time of Closing as though
such repre­sentations and warranties were made at and as of such time.


 
5

--------------------------------------------------------------------------------

 
 
(b)           CST shall have performed and complied with all covenants,
agreements, and condi­tions required by this Agreement to be performed or
complied with by it prior to or at the Closing.


(c)           CST shall have previously acquired the ownership of WebXU, Inc.
pursuant to the Merger Agreement.


9.           Indemnification.


(a)   Within the period provided in para­graph 10 herein and in accordance with
the terms of that para­graph, each party shall indemnify and hold harmless the
other at all times after the date of this Agreement against and in respect of
any liability, damage or deficiency, all actions, suits, proceedings, demands,
assess­ments, judgments, costs and expenses including attorney's fees incident
to any of the foregoing, resulting from (i) any misrepresen­tations, breach of
covenant or warranty, (ii) non-fulfillment of any agreement on the part of such
party under this Agreement, or (iii) any misrepresenta­tion in or omission from
any certificate furnished or to be furnished to a party hereunder.


(b)    In addition, Acquirer shall indemnify and hold harmless CST at all times
after the date of this Agreement against and in respect of any liability, damage
or deficiency, all actions, suits, proceedings, demands, assess­ments,
judgments, costs and expenses including attorney's fees incident to any of the
foregoing, resulting from (i) any claims, breach, liabilities or non-fulfillment
of any agreement with respect to the SUB and the Rights, (ii) the actions of the
Acquirors in connection with the transfer of the SUB to the Acquirer, or (iii)
any actions and business activities of SUB prior and up to the Closing Date
hereunder.


10.           Nature and Survival of Representations. All repre­sent­a­tions,
warranties and covenants made by any party in this Agreement shall survive the
Closing hereunder and the consumma­tion of the transactions contemplated hereby
for two years from the date hereof. All of the parties hereto are executing and
carrying out the provisions of this Agreement in reliance solely on the
representations, warranties and covenants and agreements contained in this
Agreement or at the Closing of the transactions herein provided for and not upon
any investigation upon which it might have made or any representations,
warranty, agreement, promise or information, written or oral, made by the other
party or any other person other than as specifically set forth herein.


 
6

--------------------------------------------------------------------------------

 
 
11.           Documents at Closing. Between the date hereof and the date of
Closing, the following transactions shall occur, all of such transactions being
deemed to occur simultane­ously:


(a)           CST will deliver, or cause to be deliver­ed, to Acquirer the
following:


(1)           such executed documents as required by this Agreement;


(2)           certified copies of resolutions by CST's Board of Directors dated
as of a date prior to the Merger, authorizing this transaction;


(3)           certified copies of resolutions by the holders of a majority of
the outstanding voting stock of CST, dated as of a date prior to the Merger,
authorizing this transaction;


(3)           such other instruments, documents and certificates, if any, as are
required to be delivered pursuant to the provi­sions of this Agreement or which
may be reasonably requested in furtherance of the provisions of this Agreement.


(b)           Acquirer will deliver or cause to be delivered to CST:


(1)           the consideration as required under this Agreement;


(2)           such other instruments and documents as are required to be
delivered pursuant to the provi­sions of this Agreement.


12.           Miscellaneous.


(a)           Further Assurances. At any time, and from time to time, after the
effective date, each party will execute such additional instruments and take
such action as may be reasonably requested by the other party to confirm or
perfect title to the SUB or any Rights transferred hereunder or otherwise to
carry out the intent and purposes of this Agree­ment.


 
7

--------------------------------------------------------------------------------

 
 
(b)           Waiver. Any failure on the part of any party hereto to comply with
any of its obligations, agree­ments or conditions hereunder may be waived in
writing by the party to whom such compliance is owed.


(c)           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been given if delivered in person or sent
by prepaid first class registered or certified mail, return receipt requested,
to the following:


STEVE AND CHRISTINE TEDESCO
7060 B. South Tucson Way
Centennial, Colorado 80112


CST HOLDING CORP.
3435 Ocean Park Blvd.
Suite 107-282
Santa Monica, California 90405


(d)           Headings. The section and subsection headings in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpreta­tion of this Agreement.


(e)           Counterparts. This Agreement may be executed simul­taneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instru­ment.


(f)           Disclosure under Securities Laws. Acquirer hereto hereby states
that the materials, in­cluding, current financial statements, prepared and
delivered to them have been read and understood by CST, that it is familiar with
the business of the SUB, that Acquirer is acquiring the shares under
Section  4(2), commonly known as the private offering exemp­tion of the
Securities Act of 1933, under Regula­tion D of said Act, commonly known as the
accredited investor provision, and that the shares are re­stricted and may not
be resold, except in reliance on an exemp­tion under the Act.


 
8

--------------------------------------------------------------------------------

 
 
(g)           Governing Law. This Agreement was negotiated and is being
contracted for in the State of Colorado, and shall be governed by the laws of
the State of Colorado, and the securities trans­ferred herein were sold in the
State of Colorado, and Colorado law will govern.


(h)           Binding Effect and Assignment. This Agreement shall be binding
upon the parties hereto and inure to the benefit of the parties, their
respective heirs, administra­tors, execu­tors, successors and assigns. This
Agreement may be assigned by either party; provided, however, that the
appropriate permission has been given by those governmental entities whose
permission may be necessary to effect the perfor­mance of this Agreement.


(i)           Time. Time is of the essence.


(j)           Severability. If any part of this Agreement is deemed to be
unenforceable the balance of the Agreement shall remain in full force and
effect.




[Remainder of Page Left Blank Intentionally]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.



ACQUIRER:  
 
/s/ Steve Tedesco
     
STEVE TEDESCO
         



 
 
/s/ Christine Tedesco
     
CHRISTINE TEDESCO
         


 
CST HOLDING CORP.
         
CST:
By:
/s/ Christine Tedesco
    Name:
 
    Its:    

 
 
10

--------------------------------------------------------------------------------

 


EXHIBIT A


All cash and cash equivalents, prepaid expenses, fixed assets, and accounts
receivable.


All accounts payable and other liabilities.


EXHIBIT B


Rights to be transferred pursuant to this Agreement:


1.  
The right to use the name “CST OIL & GAS CORPORATION”.



2.  
All agreements and contracts of SUB, both written and oral.



EXHIBIT C
 
None to Report.